     Case 1:21-cv-01169-TCB Document 34-9 Filed 05/03/21 Page 1 of 2




           IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF GEORGIA
                     ATLANTA DIVISION

L. LIN WOOD,
         Plaintiff,

v.                                          CIVIL ACTION FILE

PAULA J. FREDERICK, CONNIE                  NO.: 1:21-CV-01169-TCB
S. COOPER, JEFFREY R.
HARRIS, CASEY CARTER                  [PROPOSED] ORDER ON
SANTAS, PATRICIA F. AMMARI,           DEFENDANTS’ MOTION TO
KAYLA E. COOPER, ELIZABETH            DISMISS
L. FITE, ELISSA B. HAYNES,
MARGARET W. SIGMAN
PUCCINI, SHERRY BOSTON,
ELIZABETH POOL O’NEAL,
DAVID F. RICHARDS, JENNIFER
D. WARD, MICHAEL FULLER,
SR., JENNIFER ELIZABETH
DUNLAP, CHRISTIAN J.
STEINMETZ, III, BRANDON L.
PEAK, TOMIEKA DANIEL,
CHRISTOPHER SUTTON
CONNELLY, MELODY
GLOUTON, and DAWN JONES,

           Defendants.




                                                                  EXHIBIT "I"
            Case 1:21-cv-01169-TCB Document 34-9 Filed 05/03/21 Page 2 of 2




        This matter is before the Court on Defendants’ Motion to Dismiss. After a

review of all relevant pleadings, the Court finds as follows:

1. Intervention by this Court in this matter is inappropriate based on the Younger

abstention doctrine. Younger v. Harris, 401 U.S. 37 (1971).

2. This Court lacks subject matter jurisdiction over Plaintiff’s claims; exclusive

jurisdiction over these claims resides in the Georgia Supreme Court. Wallace v.

State Bar of Georgia, 268 Ga. 166 (1997) and Bar Rule 4–225.

3. Plaintiff’s claims for monetary damages are barred by judicial and qualified

immunity. See Emory v. Peeler, 756 F.2d 1547 (11th Circuit 1985) and Harlow v.

Fitzgerald, 457 U.S. 800 (1982).

4. Plaintiff is not entitled to an injunction or to attorneys’ fees.

        As such, Defendants’ Motion to Dismiss is GRANTED and Plaintiff’s

Complaint is DISMISSED WITH PREJUDICE.



        This _____ day of ___________, 2021.



                                            __________________________________
                                            The Honorable Timothy C. Batten, Sr.
                                            United States District Judge




893829v.1
